Order entered January 26, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00064-CR

                        TASHIMA NICOLE EVERHART, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1300363-S

                                           ORDER
         We GRANT the State’s January 23, 2015 motion to extend time to file the State’s brief,

and the brief received on January 23, 2015, is ORDERED timely filed as of the date of this

order.


                                                      /s/   MOLLY FRANCIS
                                                            PRESIDING JUSTICE